Citation Nr: 1709995	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  13-00 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	American Legion


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1961 to September 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's PTSD was manifested by symptoms resulting in occupational and social impairment with reduced reliability and productivity; however, occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, or greater levels of impairment was not shown.

2.  Throughout the appeal period, the Veteran's service-connected PTSD did not present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130 (2016).

2.  Application of the extraschedular rating provisions is not warranted in this case. 38 C.F.R. § 3.321 (b) (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

VA's duty to notify was satisfied by a letter in March 2009.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining any identified and available evidence needed to substantiate the claim. The Veteran's lay statements, service treatment records, VA treatment records, and identified private treatment records have been associated with the evidentiary record.

The Veteran was afforded three VA PTSD examinations during the appeal period, in June 2010, February 2011, and November 2013.  All three VA examination reports are thorough, and discuss the clinical findings and the Veteran's reported history and symptoms as necessary to rate the disability under the applicable rating criteria. The examination reports also discuss the impact of the disability on the Veteran's daily living.  The Board acknowledges the Veteran's representative's contention that, because the February 2013 VA examiner's statement that "occupational impairment is not applicable, as the Veteran is a retired post office worker," the case must be remanded for a new examination where the examiner addresses the effects of the Veteran's PTSD symptoms on his ability to maintain substantial gainful employment.  However, the Board notes that contained in the same November 2013 report, the VA examiner addressed the Veteran's level of occupational and social impairment as best summarized as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant distress, or, symptoms controlled by medicine.  Based on the examinations and the absence of evidence of worsening symptomatology since the most recent examination, the Board concludes the June 2010, February 2011, and November 2013 examination reports in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 
 
As the Veteran has not identified any additional evidence pertinent to the claim, and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

II.  Entitlement to an increased initial disability rating in excess of 50 percent for service-connected PTSD.

Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R.
§ 4.7. 

Where a Veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

PTSD (Diagnostic Code 9411) is rated under the schedule of ratings for mental disorders, 38 C.F.R. § 4.130.  In relevant part, the rating criteria are as follows:

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Although the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

In evaluating psychiatric disorders, VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association (DSM).  See 38 C.F.R. § 4.130. As such, the diagnosis of a mental disorder should conform to the DSM.  See 38 C.F.R. § 4.125 (a).  Effective August 4, 2014, VA amended the portion of its Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Fourth Edition of the DSM (DSM-IV) and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  Because the RO certified the Veteran's appeal to the Board in April 2014, this claim is governed by the DSM-IV.  Under the DSM-IV, diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). 

According to the DSM-IV, a GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 61 to 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  The Board notes that while VA is to consider an examiner's classification of the level of psychiatric impairment by a GAF score, a GAF score alone is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

Factual Background

The Veteran filed a June 2011 notice of disagreement appealing his July 2010 rating decision awarding service connection for PTSD with an evaluation of 50 percent effective December 18, 2009.  The Veteran contends his service- connected PTSD warrants an initial rating in excess of 50 percent. 

In August 2008, the Veteran underwent a private psychological evaluation. Examination notes revealed the Veteran has been married for 40 years; after leaving the military he worked as a USPS Carrier Supervisor for 30 years, until his 1997 retirement; and had been working as a golf instructor for the past six years.  The Veteran was hypervigilant and could not tolerate anyone behind him; he socialized frequently with family and friends; recent memory was mildly impaired; working memory was 25 percent impaired; the Veteran felt depressed 25 percent of the time with low energy and little interest in things; and became easily angered and agitated.  The Veteran reported experiencing nightmares at least once or twice per month and waking in a panic and sweats lasting one to two minutes as well as having flashbacks one time per month.  The examiner opined that, the Veteran was mildly compromised in his ability to sustain social relationships and mildly compromised in his ability to sustain work relationships due to the PTSD. 

Private treatment records dated in January 2009 revealed the Veteran never had suicidal thoughts, but reported he experienced hallucinations such as hearing names at most once per week, cars driving and shadows moving two to five times per week, and footsteps, noises in the house.  An April 2009 treatment note revealed the Veteran never had suicidal thoughts, but experienced hallucinations such as cars driving and shadows moving once per week as well as footsteps, and noises in the house two to five times per week.  In December 2009, it was reported the Veteran never had suicidal thoughts, but experienced hallucinations such as cars driving and footsteps, noises in the house once per week, and shadows moving two to five times per week.  

The Veteran's June 2010 VA PTSD examiner noted that the Veteran had sleep impairment described as sleeping four and half hours per night and feeling fatigued the next day and found it difficult to initiate and complete tasks.  The examiner indicated that the Veteran had no inappropriate behavior; no obsessive/ritualistic behavior; experienced panic attacks two to three times per week, lasting 15 to 20 minutes and rated at a five to six; no presence of homicidal thoughts; the presence of suicidal thoughts noted as vague thoughts about not wanting to be alive but no current plan/intent; fair impulse control; no episodes of violence; and the Veteran had the ability to maintain personal hygiene.  The Veteran's PTSD symptoms included persistent re-experiencing the traumatic event by recurrent and intrusive distressing recollections of the event including images thoughts or perception, recurrent distressing dreams of the event, acting or feeling as if the traumatic event were recurring, intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event, and physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; persistence avoidance of stimuli associated with the trauma and numbing of general responsiveness including efforts to avoid activities, places, or people that arouse recollections of the trauma, inability to recall an important aspect of the trauma, and feelings of detachment or estrangement from others; persistent symptoms of increased arousal including difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response; and the disturbances cause clinically significant distress or impairment in social, occupational or other areas of functioning.  

Regarding activities of daily living, the Veteran had slight problems with household chores, shopping, and other recreational problems; moderate problems traveling and driving; and no problems with toileting, grooming, self-feeding, bathing, dressing and undressing, and engaging in sports/exercise.  Moreover, the Veteran had normal remote memory; mildly impaired recent and immediate memories; and tended to isolate self from family members and had no close friends.  With regard to the effects of the Veteran's PTSD on occupational and social functioning, the June 2010 VA examiner indicated the Veteran did not have total occupational and social impairment due to PTSD signs and symptoms; the Veteran's PTSD signs and symptoms did not result in deficiencies in judgment, thinking, family relations, work, mood, or school; and the Veteran had reduced reliability and productivity due to PTSD symptoms including inability to concentrate longer than 15 to 20 minutes at a time, avoiding crowded places, having no close friends, forgetting what others tell him shortly after the conversation, depressed mood three to four times per week, and isolating himself from family.  The Veteran was taking medication, the effectiveness of his therapy was fair, he had a good group of friends, and played basketball. 

During his VA PTSD examination in February 2011, Veteran was casually dressed; had restless motor activity; speech was hesitant; had guarded attitude toward the examiner; affect was constricted and blunted; mood was anxious; demonstrated poor eye contact; was easily distracted; oriented to persons, place, and time; had thought process preservation and thought content ruminations; understood outcome of behavior; had no delusions; and average intelligence.  Additionally, examination notes indicated that Veteran had sleep impairment wherein the Veteran reported that he usually slept for approximately four hours at a time, then got up to watch television, and returned to sleep for another two or so hours.  The Veteran stated that he often slept during the day for a total of six or so hours per day.  The Veteran reported that he continued to feel edgy, which is why he slept during the day.  He stated that despite his sleep problems, he did not feel tired due to his "edgy" feelings, but they interfered with his daytime activities.  

The Veteran reported that he experienced psychiatric problems throughout his work experience which included significant problems with nervousness and being "bugged" by co-workers and supervisors.  He described irritability with his co-workers and that he retired as soon as he was eligible in order to avoid these problems.  The Veteran reported he had hallucinations and that he occasionally heard noises in his house, believed his house was cracking, and saw things fly by his line of sight and then disappeared which he thought was a bird.  There was obsessive/ritualistic behavior reported by the Veteran of constant checking of locks and windows in order to "make sure" that he was locked in his home and no one would come in and hurt his wife.  There was no inappropriate behavior, no present homicidal thoughts, no present suicidal thoughts; good impulse control, no episodes of violence, and the Veteran had the ability to maintain minimum personal hygiene. 

The February 2011 VA examiner identified the Veteran's PTSD symptoms to include: persistent re-experiencing of the traumatic event by recurrent and intrusive distressing recollection of the event including images, thought or perceptions, recurrent distressing dreams of the event, acting or feeling as if the traumatic event were recurring, intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event, and physiological reactivity on exposure to internal or external cue that symbolize or resemble an aspect of the traumatic event; persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness such as markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others; and with chronic onset of symptoms.  The examiner noted the Veteran had reduced reliability and productivity due to PTSD with examples and pertinent symptoms that included the Veteran's reported and demonstrated ongoing challenges with concentration.  His examination also revealed behavioral, cognitive, social, affective, or somatic change the Veteran attributed to stressor exposure with behavioral changes including increased hypervigilance while in public such as scanning the room, avoiding having people behind him, avoiding crowds, avoiding driving long distances, and avoiding noisy areas; cognitive changes such as some memory problems and concentration difficulties; social changes such as decreased enjoyable activities, maintaining only one friendship outside of family, and spending majority of his time on his own; affective change such as increased feeling of nervousness, worry and anxiety; and somatic changes such as some increased heart rate, increased sweating, and heart palpitations while experiencing nervous feelings. 

However, notwithstanding the Veteran's reports of isolation and that he avoided crowded places, the Veteran indicated that he attended church with his wife on a weekly basis and went shopping with and without her.  The Veteran reported having one close friend whom he saw once every two weeks with similarities in military background.  Moreover, the Veteran reported that he saw his children and grandchildren several times a week which brought him a great deal of joy.  The Veteran also described that he enjoyed golfing at a golf course once per week and hit golf balls in his yard once a day.  The examiner noted the Veteran had problems with activities of daily living including slight problems with grooming and shopping, but no problems with household chores, toileting, self-feeding, engaging in sports/exercises, traveling, and other recreational activities.  The Veteran described problems with driving long distance but stated that he did have the ability to drive around the city in which he lives but got nervous with numerous cars around him and feared that he might be involved in an accident.  

The November 2013 VA PTSD examination report included commentary from the examiner that the Veteran's main difficulty was social functioning, explaining that he avoided crowded places and was apprehensive about driving in city traffic.  The examiner noted the Veteran was otherwise functional while using sleep aids only (no anti-depressants) and his PTSD did not interfere with family relations.  The examiner also noted that occupational impairment was not applicable, as the Veteran is a retired post office worker.  However, the examiner also indicated in the examination report that the Veteran's level of occupational and social impairment with regards to all mental diagnoses was best summarized as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant distress, or, symptoms controlled by medicine.  Mental status examination notes revealed the Veteran arrived early, was casually dressed, clean, alert and oriented times three, pleasant and cooperative during the interview; no psychomotor agitation or retardation noted; mood was "ok"; affect mildly constricted and congruent; speech had decreased amount, regular rate, rhythm and volume; no homicidal or suicidal ideation, no active hallucinations, frank delusions or obsessions; thought process logical, goal directed; memory, attention and concentration grossly intact (4/5 on serial 7s, 5/5 on backward spelling); and fair insight and judgment.

The Veteran reported daily activities that included household chores; eating lunch with his wife; going to his friend's house, whom he had known for over 20 years where they played checkers, talked, and spent time in his "shop" at home or made wooden objects; taking a 2:00 p.m. nap; eating supper with his wife; browsing the internet or watching television (sports); and going to bed at 11:00 p.m., at which time he took his pills and fell asleep within about 15 minutes.  He reported that he might wake up due to a nightmare or without any obvious reasons and had trouble going back to sleep.  The Veteran reported getting along well with his wife with no excessive arguing.  In general, the Veteran reported that he did not display a lot of anger toward others.  He reported that he attended church service once per month.  Yet, he also reported that he avoided crowded places and his wife did the grocery shopping without him accompanying her.  He stated that on weekends his family might visit and he enjoyed family gatherings as long as there were not too many people.  The Veteran reported that he did not go to movie theatres because there were too many people; but stated that he went to stores at times, when the stores were not crowded.  The Veteran reported "flashbacks" when he heard war news.  The Veteran did not believe he had any enemies and denied anhedonia and excessive worrying. 

VA clinical records dated in April 2013 revealed normal mood, normal affect, good eye contact, and no suicidal ideas.  Further, the Veteran denied depression and reported that his anxiety was controlled with medications.  In April 2013, depression screening notes indicated the Veteran was not experiencing little interest or pleasure in doing things and was not feeling down, depressed or hopeless.  PTSD screening notes indicated the Veteran was not constantly on guard, watchful, or easily startled.  Moreover, he did not feel numb or detached from others, activities, or his surroundings. 

Schedular Analysis

As discussed above, the Veteran's PTSD is currently assigned a 50 percent disability rating.  In order for a higher rating to be warranted, the evidence of record must demonstrate, at a minimum, that the Veteran's PTSD causes or more nearly approximates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411. 

The Board finds that the Veteran's PTSD is characterized by the following signs or symptoms: avoidance, social isolation, depression, a constricted range of affect, nightmares, night sweats, sleep impairment, irritability, anxiety, intermittent suicidal ideations without plan or intent, mild memory loss, detachment, hypervigilance and difficulty in establishing and maintaining effective work and social relationships.  The Board finds the frequency, duration, and severity of the symptoms more nearly approximate occupational and social impairment with reduced reliability and productivity consistent with a 50 percent disability rating. 

With regard to social impairment, the evidence of record demonstrates that throughout the pendency of this appeal, the Veteran generally isolated himself socially, with the exception of his family and one friend.  He reported feeling "bugged" by others and avoiding crowded places.  He preferred to spend his time alone.  The Veteran reported having no more than one friend independent of his wife.  In a January 2014 Statement in Support of Claim, the Veteran stated his ability to establish and maintain effective relationships was severely impaired.  However, the evidence also shows the Veteran has a strong relationship with his family as exemplified by his marriage that the Veteran described as "good" and relationships with his children and grandchildren.  The Veteran saw his children and grandchildren several times a week which brought him a great deal of joy.  During the appeal period, the Veteran reported golfing at a golf course once per week, weather permitting; attending church on a weekly basis with his wife; and going shopping with and without her.  At his most recent VA examination, the Veteran reported visiting a friend socially nearly every day where they played checkers, talked, and spent some time in his shop at home or made wooden objects.  As such, the Veteran's level of social impairment does not support a finding of deficiencies in most areas as required by the 70 percent rating criteria. 

With regard to occupational impairment, the evidence of record shows the Veteran was able to maintain full-time employment after the military with the United States Postal Service (USPS) as a Carrier Supervisor for 30 years, until his 1997 retirement.  The Veteran reported that during his employment he experienced significant problems with nervousness and felt "bugged" by co-workers and supervisors.  He described irritability with his co-workers and reportedly retired as soon as he was eligible in order to avoid these problems; however, the evidence indicates that after his retirement from the USPS, he was able to work as a golf instructor for approximately six years.  Significantly, there is no indication the Veteran had to discontinue working as a golf instructor due to his PTSD symptoms.  Further, none of the three VA examiners concluded that the Veteran was incapable of maintaining effective relationships or adapting to stressful situations.  The June 2010 VA examiner indicated the Veteran's PTSD signs and symptoms did not result in deficiencies in judgment, thinking, work, mood, or school.  The February 2011 VA examiner endorsed the Veteran's private treatment records which indicated the Veteran was mildly compromised in his ability to sustain working relationships.  The November 2013 VA examiner indicated the Veteran's level of occupational and social impairment was best summarized as occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant distress, or, symptoms controlled by medicine.  Furthermore, mental status examinations throughout the record reflect that the Veteran had logical thought processes; had no deficiencies in judgment; and had no inappropriate behavior.  As such, the Veteran's level of occupational impairment does not support a finding of deficiencies in most areas as required by the 70 percent rating criteria. 

The evidence also demonstrates that during the relevant period, the Veteran was assessed GAF scores of 50 through 61.  The Veteran's private mental health provider assigned a GAF score of 60 in August 2008 and VA examiner assigned a GAF score of 60 in June 2010, which suggests moderate symptoms or moderate difficulty in social, occupational, or school functioning.  His private health care provider also assigned GAF scores of 50 between January and December 2009 and the VA examiner assigned a GAF score of 50 in February 2011, which suggest serious symptoms or any serious impairment in social, occupational, or school functioning.  In November 2013, the VA examiner assigned a GAF score of 61, which suggests mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.  While VA is to consider an examiner's classification of the level of psychiatric impairment by a GAF score, a GAF score alone is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  As such, the Board finds that the Veteran's PTSD symptoms, including their frequency, severity, and duration, more nearly approximate those enumerated in the schedule of ratings for mental disorders for a 50 percent disability rating, not a 70 percent disability rating.  The Board finds the totality of the medical and lay evidence of record indicates the Veteran's PTSD symptoms did not result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, to warrant a disability rating in excess of 50 percent.  See C.F.R. § 4.130.

The Board notes that the Veteran endorsed some symptoms listed in the rating criteria for a 70 percent disability rating, such as suicidal ideation, hallucinations of cars driving by and hearing noises, deficiencies in mood such as near continuous depression, and difficulty adapting to stressful situations (including work or a work like settings).  However, the evidence of record does not support a finding that these symptoms caused social and occupational impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Deficiencies in most areas must be "due to" the symptoms listed for that rating level, "or others or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  That is, simply because this Veteran has some symptoms contemplated by the 70 percent rating criteria; it does not mean that PTSD rises to that level.  The Board must instead look to the frequency, severity, and duration of the impairment.  Id.   Ultimately, the record reveals that the Veteran had fair judgment; he had no history of legal or behavioral problems, violence, or arrests; he had a supportive relationship with his spouse of over 40 years and a family he visited with frequently; he spent time with a friend nearly every day; he was capable of driving; and he was able to maintain full-time employment after the military with the USPS as a Carrier Supervisor for 30 years, until his 1997 retirement and worked as a golf instructor afterward and continued to golf throughout the appeal period.  

Accordingly, the Veteran's PTSD signs and symptoms did not result in deficiencies in judgment, thinking, family relations, work, mood, or school.  Based on the foregoing, the Board finds that the Veteran's PTSD is not manifested by occupational and social impairment with deficiencies in most areas.  See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

The Veteran was noted to have suicidal ideation, characterized as vague thoughts about not wanting to be alive but no current plan/intent.  See June 2010 VA Examination.  Notably, throughout the record, the Veteran generally denied suicidal ideation.  There is no indication that the suicidal ideation was productive of any industrial or social impairment.  To the extent the Veteran reported experiencing hallucinations, the Board notes his audio and visual hallucinations are not equivalent to the symptoms associated with a 70 percent rating.  Significantly, June 2010 and February 2011 VA examiners noted the Veteran's hallucination symptoms, yet none concluded that that the Veteran's PTSD signs and symptoms resulted in deficiencies in judgement, thinking, family relations, work, mood or school.  Moreover, the November 2013 VA examiner's mental status examination notes indicated the Veteran had no active hallucinations.  Even in consideration of the Veteran's reports and clinic records, the VA examiners' findings ultimately indicates the Veteran's condition reflected occupational and social impairment with reduced reliability and productivity as contemplated by a 50 percent rating instead of deficiencies in most areas as required by a 70 percent rating. 

The evidence of record also indicates that the June 2010 and February 2011 VA examiners determined the Veteran's service-connected PTSD is not productive of total occupational and social impairment.  38 C.F.R. § 4.130, Diagnostic Code 9411.  As noted above, the evidence of record demonstrates that the Veteran was able to maintain effective and strong familial relationships.  Consequently, a rating of 100 percent is not warranted for any distinct period during the pendency of this appeal. Id.  

The Board notes that while there has been some variation in the severity of the Veteran's PTSD symptoms during the appeal period, including increased feeling of nervousness, worry and anxiety and decreased enjoyable activities, as noted in the February 2011 VA examination, the severity of the Veteran's symptomatology has been relatively constant throughout the period of this appeal with respect to the applicable schedular criteria.  In this regard, the Board notes that, since filing his claim for an increased rating, there have been no significant increases or decreases in the Veteran's key PTSD symptoms of avoidance, social isolation, depression, a restricted range of affect, nightmares, night sweats, sleep impairment, irritability, anxiety, intermittent suicidal ideations without plan or intent, flashbacks, mild memory loss, detachment, hypervigilance and difficulty in establishing and maintaining effective relationships to warrant a rating in excess of 50 percent.  Rather, as discussed above, these symptoms have generally remained consistent with a 50 percent evaluation throughout the duration of this appeal.  Accordingly, the Board concludes that staged ratings are not warranted in this case, and the 50 percent rating is appropriate for the entire period currently on appeal.  
38 C.F.R. § 4.71a; See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hence, the claim for an initial rating in excess of 50 percent disabling for PTSD must be denied.  The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2016).

Extraschedular Considerations

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating. 38 C.F.R. § 3.321 (b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, during the appeal period the Veteran's PTSD has been manifested by anxiety, depression, suicidal ideation without plan or intent, hallucination, sleep disturbances, nightmares, impaired concentration, irritability and anger outbursts, intrusive thoughts and memories, hypervigilance, memory impairment, panic attacks, and social isolation.  The ratings assigned contemplate these impairments. For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate. 

Accordingly, the Board has concluded that referral of this matter for extraschedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran has no other service-connected disabilities and his representative has not indicated that his service-connected disability is not captured by the schedular evaluations of the Veteran's individual service-connected condition.

Total Disability Based Upon Individual Unemployability

Lastly, in the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held, in substance, that every claim for an increased evaluation includes a claim for a total disability rating based on individual unemployability (TDIU) where the veteran claims that his service-connected disabilities prevent him from working. 

Although the evidence of record indicates the Veteran's PTSD symptoms may have resulted in occupational impairment in the past, as discussed above, the evidence of record does not indicate that the Veteran is unable to work due to his PTSD.  As discussed above, the Veteran has claimed he suffered from occupation and social impairment that causes reduced reliability as well as productivity due to his PTSD.  See Veteran's December 2012 VA Form 9.  Significantly, after his military service, the Veteran worked as a USPS Carrier Supervisor for 30 years until his retirement.  Despite the Veteran's reports that he experienced anxiousness and irritability with his co-workers at USPS and retired as soon as he was eligible in order to avoid these problems, the record reflects subsequent employment as a golf instructor for approximately six years after his USPS retirement.  See February 2011 VA Examination and August 2008 Private Treatment Records.  Further, the Board notes that unemployed does not mean unemployable.  Whereas the objective evidence does not suggest that the Veteran cannot work due to his PTSD disability and neither the Veteran nor his representative have raised the issue of TDIU as a result of his PTSD, the Board concludes that the issue of TDIU has not been raised.


ORDER

Entitlement to a disability rating in excess of 50 percent for PTSD is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


